DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2009/0281803 A1) in view of Hoon et al (KR 101651828 B1).
Regarding claim 1, Chen et al disclose a method for audio signal compression and enhancement, including steps of: performing enhancement on an input audio signal to generate an enhanced audio signal (Chen et al; Fig 2; spectral shaping 202); and
performing compression on the enhanced audio signal, thereby generating a compressed, enhanced audio signal (Chen et al; Fig 2; compression 226), wherein the enhancement is performed in response to compression feedback indicative of amount of compression applied to each of at least two frequency bands of the enhanced audio signal (Chen et al; Para [0072]; [0129]; Fig 2; compression 210); but do not expressly disclose multiband compression. However, in the same field of endeavor, Hoon et al disclose a method wherein the compressor is a multiband compressor (Hoon et al; Fig 2; filter S180 Para [0050]). It would have been obvious to one of the ordinary skills in the 

Regarding claim 2, Chen et al in view of Hoon disclose the method of claim 1, wherein the enhancement is bass enhancement, the bass enhancement is or includes at least one of psychoacoustic bass enhancement or equalization-type bass enhancement, and the enhanced audio signal is a bass enhanced audio signal. However, in the same field of endeavor, Hoon et al disclose a method wherein the enhancement is bass enhancement, the bass enhancement is or includes at least one of psychoacoustic bass enhancement or equalization-type bass enhancement, and the enhanced audio signal is a bass enhanced audio signal (Hoon et al; Fig 2; filter S180 Para [0050]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiband compressor taught by Hoon as compressor in the method taught by Chen. The motivation to do so would have been to improve the accuracy of the compression of the audio signals.

Regarding claim 3, Chen et al in view of Hoon disclose the method of claim 2, wherein the bass enhancement is performed in response to the compression feedback including by selectively applying one or the other, or both, of the psychoacoustic bass enhancement or the equalization-type bass enhancement to the input audio signal in a manner controlled by the compression feedback (Chen et al; Para [0072]–[0075]).

Regarding claim 4, the method of claim 1, wherein the enhancement is or includes at least one of dialog enhancement, upmixing, frequency shifting, harmonic injection, harmonic transposition, subharmonic injection, virtualization, equalization, volume modeling, volume leveling, or automatic gain control (Chen et al; Para [0072]-[0075]; speech formant enhancement).

Regarding claim 5, Chen et al in view of Hoon disclose the method of claim 1, wherein the enhancement is or includes automatic gain control (Chen et al; Fig 2; AGC 222).

Regarding claim 8, Chen et al disclose a system, including: an enhancement subsystem coupled and configured to perform enhancement on an input audio signal to generate an enhanced audio signal (Chen et al; Fig 2; spectral shaping 202); and a compressor, coupled and configured to perform multiband compression on the enhanced audio signal, thereby generating a compressed, enhanced audio signal (Chen et al; Fig 2; compression 226), and to provide compression feedback to the enhancement subsystem, wherein the compression feedback is indicative of amount of compression applied by the multiband compressor to each of at least two frequency bands of the enhanced audio signal (Chen et al; Para [0072]; [0129]; Fig 2; compression 210), and wherein the enhancement subsystem is configured to perform the enhancement in response to the compression feedback (Chen et al; Para [0072]; [0129]; Fig 2; spectral shaping based on compression feedback); but do not expressly disclose and a multiband compressor. However, in the same field of endeavor, Hoon et 

Regarding claim 9, Chen et al in view of Hoon disclose the system of claim 8, but do not expressly disclose wherein the enhancement is bass enhancement, the bass enhancement is or includes at least one of psychoacoustic bass enhancement or equalization-type bass enhancement, and the enhanced audio signal is a bass enhanced audio signal. However, in the same field of endeavor, Hoon et al disclose a method wherein the enhancement is bass enhancement, the bass enhancement is or includes at least one of psychoacoustic bass enhancement or equalization-type bass enhancement, and the enhanced audio signal is a bass enhanced audio signal (Hoon et al; Fig 2; filter S180 Para [0050]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiband compressor taught by Hoon as compressor in the method taught by Chen. The motivation to do so would have been to improve the accuracy of the compression of the audio signals.

Regarding claim 10, Chen et al in view of Hoon disclose the system of claim 9, wherein the enhancement subsystem is configured to perform the bass enhancement in response to the compression feedback including by selectively applying one or the 

Regarding claim 11, Chen et al in view of Hoon disclose the system of claim 8, wherein the enhancement is or includes at least one of dialog enhancement, upmixing, frequency shifting, harmonic injection, harmonic transposition, subharmonic injection, virtualization, or equalization, volume modeling, volume leveling, or automatic gain control (Chen et al; Para [0072]-[0075]; speech formant enhancement).

Regarding claim 12, Chen et al in view of Hoon disclose the system of claim 8, wherein the enhancement is or includes automatic gain control (Chen et al; Fig 2; AGC 222).

Regarding claim 13, Chen et al in view of Hoon disclose the system of claim 8, wherein said system is an audio playback system (Chen et al; Para [0010]).

Regarding claim 14, Chen et al in view of Hoon disclose the system of claim 8, wherein said system is a processor programmed to implement the enhancement subsystem and the multiband compressor (Chen et al; Para [0072]; processor).

Regarding claim 15, Chen et al in view of Hoon disclose the system of claim 8, wherein said system is a digital signal processor configured to implement the enhancement subsystem and the multiband compressor (Chen et al; Para [0072]).

Regarding claim 16, Chen et al in view of Hoon disclose the non-transitory computer-readable storage medium comprising a sequence of instructions which, when performed by one or more processors, cause the one or more processors to perform the method of claim 1 (Chen et al; Para [0237]).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2009/0281803 A1) in view of Hoon et al (KR 101651828 B1) and further in view of Craig et al (US 2010/0150379 A1).
Regarding claim 7, Chen et al in view of Hoon disclose the method of claim 1, but do not expressly disclose wherein the input audio signal is indicative of audio content, said method including a step of in response to the input audio signal, generating banded frequency domain audio data indicative of the audio content, such that the banded frequency domain audio data includes a sequence of frequency components for each different frequency band of a set of frequency bands, and wherein the enhancement is performed on the banded frequency domain audio data. However, in the same field of endeavor, Craig et al disclose a method wherein the input audio signal is indicative of audio content (Craig et al; Para [0010]-[0011]; audio source), said method including a step of in response to the input audio signal, generating banded frequency domain audio data indicative of the audio content (Craig et al; Para [0010]-[0011]), such that the .

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2009/0281803 A1) in view of Hoon et al (KR 101651828 B1) and further in view of Seefeldt (US 2015/0270819 A1).
Regarding claim 6, Chen et al in view of Hoon disclose the method of claim 1, but do not expressly disclose wherein the multiband compression is performed on the enhanced audio signal, in a manner intended to prevent distortion upon playback of the compressed, enhanced audio signal. However, in the same field of endeavor, Seefeldt discloses a method wherein the multiband compression is performed on the enhanced audio signal, in a manner intended to prevent distortion upon playback of the compressed, enhanced audio signal (Seefeldt et al; Para [0050]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiband compressor taught by Seefeldt as compressor in the method taught by Chen. The motivation to do so would have been to improve the accuracy of the compression of the audio signals.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW A EASON/Primary Examiner, Art Unit 2651